DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Although a request for restriction was raised to attorney Bradford Wright on Nov. 10th, 2021 in response to which he elected Group I, claims 22-32 with traverse, upon further consideration, the restriction request is withdrawn and claims 22-39 are hereby examined and found allowable. 
Reasons for Allowance
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of making elongated abrasive particles, the method comprising: providing a mold having parallel linear grooves, wherein the parallel linear grooves are partially interrupted at predetermined intervals by transverse obstructions; filling at least a portion of the parallel linear grooves with a flowable abrasive particle precursor composition, wherein the flowable abrasive particle precursor composition is confined within at least one of the parallel linear grooves; at least partially drying the flowable abrasive particle precursor composition to form an at least partially dried abrasive particle precursor composition; separating the at least partially dried abrasive particle precursor composition from the mold, thereby forming elongated precursor abrasive particles having a shape corresponding to portions of the parallel linear grooves disposed between the transverse obstructions, wherein the predetermined 
The prior art do not disclose or suggest elongated abrasive particles comprising a ceramic body bounded by at least two longitudinally-oriented contiguous surfaces, and first and second ends separated by the at least two longitudinally-oriented surfaces, wherein at least one of the first and second ends comprises both a molded portion and a fractured portion. 

U.S. Patent Application Publication No. 2015/0267097 to Rosenflanz et al. (hereinafter Rosenflanz) disclose a method of making shaped abrasive particles which involves making a slurry comprising non-colloidal silica particles in a liquid vehicle, forming at least a portion of the slurry into shaped bodies contacting a substrate, at least partially drying the shaped bodies, separating at least a portion of the shaped bodies from the substrate, and converting them into finally shaped abrasive particles, wherein the shaped abrasive particles comprise alpha alumina (Rosenflanz, abstract). Rosenflanz discloses that this process involves a production tool which may be in the form of a belt or sheet, but that it also comprises cavities having the shape of the finally shaped abrasive particles; at least partially drying the shaped bodies, separating the shaped bodies from the substrate of the production tool, and further drying them and optionally calcining them, and finally sintering them (Rosenflanz, [0048]-[0071]). Although Rosenflanz discloses a plurality of different shapes (Rosenflanz, [0076] and [0079]), said reference does not disclose “elongate” abrasive particles wherein at least 
U.S. Patent No. 6,773,475 to Ohishi, discloses shaped abrasive bodies/materials and a method for producing them which involves filling a mold sheet having a plurality of regularly arranged recesses, with an abrasive material coating solution containing abrasive grains of ceramic type materials such as aluminum oxide, binder and solvent to a predetermined depth, removing the solvent from the abrasive bodies/material by evaporation, filling the recesses with further binder, and hardening the binder (Ohishi, abstract, column 3, lines 19-30; column 5, lines 15-40). Ohishi discloses elongated shaped abrasive particles as shown in Figures 4 and 5, and therefore, it would be reasonable to envision that the recesses should be of the same shape. Also, considering the shapes disclosed in Figures 4 and 5, the recesses of the mold are taken to read on the claimed parallel linear grooves; nevertheless, there is no teaching in Ohishi to suggest that the parallel linear grooves are “partially interrupted at predetermined intervals by transverse obstructions”. Furthermore, Ohishi does not teach or disclose that the finally shaped abrasive particles or the precursor shaped abrasive particles have two opposite ends wherein the precursor ones have “both a molded portion and fractured portion”.  
WO 2017/172470 to Erickson et al. (hereinafter Erickson) submitted in the IDS filed on 06/16/2020. The effective filing date of the WO document is April 1st, 2016 which would have qualified the reference as a 102(a)(2) should the reference taught all both a molded portion and a fractured portion”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731